Name: Commission Regulation (EC) No 589/1999 of 18 March 1999 amending Regulation (EC) No 2693/98 authorising the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1998/1999 wine year
 Type: Regulation
 Subject Matter: agricultural structures and production;  civil law;  beverages and sugar;  consumption;  distributive trades;  foodstuff
 Date Published: nan

 EN Official Journal of the European Communities19. 3. 1999 L 74/7 COMMISSION REGULATION (EC) No 589/1999 of 18 March 1999 amending Regulation (EC) No 2693/98 authorising the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1998/1999 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organisation of the market in wine (1), as last amended by Regulation (EC) No 1627/98 (2), and in particular Articles 32(5) and 83 thereof, Whereas Article 4 of Commission Regulation (EC) No 2693/98 (3) of 14 December 1998 states that the grape must or concentrated grape must may be used for the production of grape juice or sold for export; whereas lossess may occur due to racking and/or pumping during such operations; whereas account must be taken of this possibility; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for wine, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(2) of Regulation (EC) No 2693/98, the following subparagraph is added: Use of the products referred to in paragraph 1 for the purposes laid down shall be regarded as total if such use covers at least 97 % of the quantities under storage contract'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 March 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 84, 27. 3. 1987, p. 1. (2) OJ L 210, 28. 7. 1998, p. 8. (3) OJ L 338, 15. 12. 1998, p. 8.